Citation Nr: 1727566	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  11-01 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for asbestosis.


REPRESENTATION

Veteran represented by:	American Legion


ATTORNEY FOR THE BOARD

K. Lynch, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1961 to January 1969, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

This matter was previously before the Board in July 2015 and September 2016.  


FINDING OF FACT

The Veteran's respiratory disability has been manifested by a diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO (SB)) of 66 to 80 percent of predicted value.


CONCLUSION OF LAW

The criteria for a rating of 10 percent, and no higher, for asbestosis have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 6833 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

In this case, notice was provided to the Veteran.  A March 2008 VCAA letter notified the Veteran of the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and VA's practices in assigning disability ratings and effective dates.  Further, the appeal for an increased rating arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c).  The RO associated the Veteran's service treatment records, VA treatment records, private treatment records, and military personnel records with the claims file.  No other relevant records have been identified and are outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided with VA examinations in August 2008 and October 2015.  The examinations were adequate because the examiners considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examinations, and conducted thorough medical examinations of the Veteran.  Therefore, the Board finds that the most recent VA examination is adequate, and the Board finds that it has the evidence needed to obtain a complete picture of the Veteran's symptoms and severity of his asbestosis.

Therefore, because VA has obtained all relevant identified records and provided adequate medical examinations, the Board finds that VA's duty to assist has been satisfied.


Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of the disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  The Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

Asbestosis is rated under the General Rating Formula for Interstitial Lung Disease.  The General Rating Formula for Interstitial Lung Disease provides that a 10 percent rating is warranted where the Forced Vital Capacity (FVC) is 75 to 80 percent of predicted value or the Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) is 66 to 80 percent of predicted value.  A 30 percent rating is warranted if the FVC is 65 to 74 percent of predicted value or the DLCO (SB) is 56 to 65 percent of predicted value.  A 60 percent rating is warranted where the FVC is 50 to 64 percent of predicted value; DLCO (SB) is 40 to 55 percent predicted value; or maximum exercise capacity is 15 to 20 ml/kg in oxygen consumption with cardiorespiratory limitation.  A 100 percent rating is warranted if the FVC is less than 50 percent of predicted value; DLCO (SB) is less than 40 percent predicted value; maximum exercise capacity is less than 15 ml/kg in oxygen consumption with cardiorespiratory limitation or; cor pulmonale or pulmonary hypertension; or requires oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Code (DC) 6825 to 6833.  Although the schedular criteria do not specifically outline any criteria for a noncompensable (0 percent) rating, a zero percent evaluation is assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Post-bronchodilator studies are required when pulmonary function tests (PFTs) are performed for disability evaluation purposes except in instances where the results of pre-bronchodilator PFTs are normal or when the examiner determines that post-bronchodilator studies should not be done.  Post-bronchodilator results are to be utilized in applying the evaluation criteria in the Rating Schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  The pre-bronchodilator values are to be used for rating purposes in those instances. 
38 C.F.R. § 4.96(d)(5).

Factual Background and Analysis

The Veteran's respiratory disability is currently rated as noncompensable under the criteria at 38 C.F.R. § 4.97, DC 6833 for asbestosis.  He seeks a compensable rating for the entire appeal period because he alleges that he manifests dyspnea and hypoxemia due to his service-connected asbestosis.  In adjudicating the Veteran's claim, the Board has reviewed private treatment records, VA treatment records, and VA examinations in August 2008 and October 2015.

In August 2008, the Veteran received a VA examination.  During this examination, the Veteran reported having no respiratory problems in the military while serving on three ships in the Navy as a boiler technician.  VA recognizes boiler technicians as having a highly probable exposure to asbestos.  The Veteran also reported that his post-service career as a welder had no asbestos exposure.  Although he had been a one pack per day smoker for 25 years, the Veteran had quit smoking 12 years prior.  Additionally, the Veteran had no prior history of asthma and he reported that he had no known cardiac problems, with a recent stress test being negative.  

Regarding symptomatology, the Veteran reported having shortness of breath starting four years prior and having problems carrying objects even short distances.  He could walk on level ground for a half a mile without becoming short of breath, but he could not walk more than 50 feet if he was carrying objects or walking up hills or up stairs.  The Veteran said that he had a sporadic cough throughout the day that produced yellow to green secretions.  

The August 2008 examiner noted that a November 2004 Computer Tomography (CT) scan showed bilateral pleural calcifications, with no emphysematous or significant pulmonary fibrotic changes.  An October 2005 chest X-ray also showed pleural calcification.  A March 2006 CT scan showed evidence of calcified pleural plagues over the diaphragm and along the bilateral pleural surfaces, but did not show any gross pulmonary fibrosis.  The Veteran's pulmonary function tests (PFTs) in April 2005, April 2006, and August 2008 showed normal results, with the August 2008 PFT showing normal FVC, FEV1, FEV1/FEVC ratio, lung volume, diffusion capacity, and oxygen saturation.  

However, in April 2005 and April 2006, the Veteran's room air arterial blood gasses showed severe hypoxemia.  Despite these two results noting severe hypoxemia, the August 2008 VA examiner said that the Veteran had never been treated with oxygen therapy.  Additionally, in July 2005, the Veteran's estimated pulmonary artery systolic pressure was 38-43 mmHg consistent with mild resting pulmonary artery pressure.  

The August 2008 VA examiner noted that the Veteran's private pulmonologist felt that the Veteran's hypoxemia was related to sleep apnea.  As such, the private pulmonologist had placed the Veteran on Continuous Positive Airway Pressure (CPAP) therapy two years prior.  The Veteran told the August 2008 VA examiner that he had been compliant with CPAP since he began using it.

Since the Veteran's PFTs were essentially normal, the August 2008 VA examiner said that the Veteran's current dyspnea was most likely related to hypoxemia that had not been treated.  Also, given that there was no pulmonary fibrosis on the Veteran's CT scan, it was unlikely that the Veteran's hypoxemia was related to asbestos exposure.  

In light of the foregoing, the August 2008 VA examiner opined that the Veteran had demonstrated service-connection for asbestos exposure with pleural plaguing.  However, the VA examiner concluded that the Veteran's normal PFTs in April 2005, April 2006 and August 2008 indicated that the Veteran's current dyspnea may be related to hypoxemia not related to asbestos exposure.

In a February 2009 pulmonary consultation, the examiner noted that the Veteran continued to manifest hypoxemia despite normal PFT findings and several years of treatment for sleep apnea with CPAP therapy.  As such, the examiner suspected that the Veteran's hypoxemia was most likely due to his asbestosis and not to his sleep apnea.

In order to address the difference in opinion between the August 2008 VA examination and the February 2009 pulmonary consultation, a July 2015 Board remand required an additional VA examination (1) to determine whether the Veteran's hypoxemia was wholly separate from his service-connected asbestosis and (2) to clarify the nature and etiology of the Veteran's diagnosed pulmonary hypertension.  

In October 2015, the Veteran received another VA examination.  The October 2015 VA examiner noted that the Veteran had been diagnosed with pleural plaques related to asbestos exposure, hypoxemia, and obstructive sleep apnea.  

Regarding symptomology, the Veteran reported that he had started to have dyspnea on exertion about 10 to 15 years prior.  The Veteran said that his functional status had declined over time and become significantly worse over the last few years.  He reported that his dyspnea was worse in the summer and that he had little tolerance for extremes of heat and cold.  The Veteran reported having a chronic daily cough that had been ongoing for a while and had become worse in the last few years.  He reported that his cough became worse with exposures to odors such as perfumes.  The Veteran reported no hemoptysis, although he did have chronic daily mucous that was yellow to green in color and thick in quality. 

The Veteran reported that he was more limited than he had been a few years prior.  He reported that he could only walk a few hundred feet before he had to stop and rest due to dyspnea.  The Veteran reported that he could walk a flight of steps slowly and that he had to stop and rest due to shortness of breath.  The Veteran reported that he could mow a 20 foot by 30 foot patch of grass, but that he had to stop twice and rest for several minutes to do this activity.  He reported that he could only carry 10 pounds less than 15 feet before he became short of breath and had to stop and rest.  

However, the Veteran was ambulatory with assistance from a walker that was due to unrelated osteoarthritis.  He was able to walk slowly down a 50 foot hallway while maintaining a conversation and was not dyspepnic.  The Veteran reported that he was still independent in all activities of daily living (ADL) and instrumental activities of daily living (IADL), including cooking, vacuuming, and doing laundry.    

Regarding treatment, the Veteran reported that he was currently using symbicort twice a day, but not using rescue inhalers.  He reported no emergency room visits for dyspnea and no hospitalizations for dyspnea.  The Veteran reported no treatment for any secondary infections including pneumonia and bronchitis.  The Veteran reported that since he began wearing oxygen at night due to oxygen desaturations, he had been feeling considerably better.  He reported that he wore CPAP all night with compliance after being prescribed CPAP over ten years prior.  However, the Veteran also reported that, until a year ago, he could only wear CPAP for a couple of hours a night before it became too uncomfortable, so he would remove it.  The Veteran reported that his compliance was much better within the last year and that he now wore CPAP all night.  

In addition to interviewing the Veteran for his symptomology and treatment, the VA examiner reviewed several prior pulmonary evaluations.  A September 2014 note diagnosed the Veteran with asthma after the Veteran had a positive methacholine challenge test.  This note further suspected that the Veteran suffered from mild to moderate pulmonary hypertension.  However, this suspicion had not been confirmed by echocardiogram, with the last echocardiogram conducted in 2010.  The Veteran also had a bubble study that did not show any evidence of patent foramen ovale.  Although the Veteran had normal PFTs, the Veteran exhibited decreased DLCO.

The VA examiner noted an October 2014 chest CT scan that showed calcified pleural plaques that were most likely related to prior asbestos exposure.  This CT scan also showed a stable 1.5 mm right upper lobe nodule, with no new nodules identified and a stable 1.5 mm right upper lobe nodule.  With respect to these nodules, the September 2015 VA examiner concluded that the pulmonary nodules were incidental and were not related to asbestos exposure.  

During a November 2014 pulmonary oxygen evaluation, the Veteran was able to walk 990 feet over 6 minutes, and had stable exercise oximetry with saturations of 93 percent.  The Veteran's resting room air blood gases showed oxygen pressure of 73 mmHG (normal being above 75mmHG) and total oxygen saturation of 95 percent (normal above 92 percent).  Also, the Veteran also had an overnight oximetry study completed in January 2015, which diagnosed the Veteran with mild nocturnal hypoxemia that was being treated with CPAP with oxygen.  

A May 2015 chest X-ray showed unchanged cardiomegaly and COPD with calcific plaques consistent with asbestos related pleural disease.  In June 2015, the Veteran's PFT pre-bronchodilator results were the following:  FVC (116 percent predicted); FEV-1 (129 percent predicted);  FEV-1/FVC (73 percent); and DLCO (73 percent predicted).

A September 2015 pulmonary evaluation noted that the Veteran's PFTs did not show any obstruction and that the Veteran's October 2014 chest CT scan did not show any parenchymal abnormality apart from the Veteran's pleural plaques.  The Veteran also displayed negative desaturation studies in the recent past.  This September 2015 evaluation opined that the Veteran's exertional symptoms may represent anginal equivalents.  

With respect to hypoxemia etiology, the VA examiner said that the Veteran had been originally diagnosed with hypoxemia as evidenced by a room air resting oxygen pressure of 60 mmHg in April 2006.  At the time, the Veteran's local pulmonologist thought that the hypoxemia was from obstructive sleep apnea.  An October 2007 note noted that the Veteran reported not wearing his CPAP mask all of the night due to discomfort.  Up until 2015, the Veteran reported taking off the CPAP mask most nights.  However, since then, the Veteran had been CPAP compliant after receiving new CPAP equipment.  In November 2014, consistent with the Veteran's account of greater CPAP use, the Veteran's documented room air resting blood gas showing improvement with a partial oxygen pressure of 73 mmHg. 

The October 2015 VA examiner said that if the Veteran had parenchymal changes consistent with asbestosis, then one would expect that his oxygenation would either remain static or decline, rather than improve.  However, the Veteran showed improvement in room air oxygenation with the only intervention being compliance with CPAP.  In January 2015, the Veteran had nocturnal oxygen saturation studies that showed hypoxemia during sleep.  The Veteran displayed only residual hypoxemia during sleep, which was consistent with obstructive sleep apnea as the cause of the Veteran's hypoxemia.  The October 2015 VA examiner explained that the Veteran's hypoxemia had improved after the only intervention was effective and consistent treatment with CPAP.  As such, the October 2015 VA examiner opined that the Veteran's current hypoxemia was due to obstructive sleep apnea, rather than pleural plaques or any other asbestos-related change in the lungs.  

Thus, the October 2015 VA examiner concluded that the Veteran's hypoxemia had not been caused by, or aggravated beyond the normal progress of the disorder, by the Veteran' service connected asbestos exposure.  

Additionally, the October 2015 VA examiner discussed the Veteran's pulmonary hypertension diagnosis.  The Veteran's original echocardiogram in 2005 showed that he had mild pulmonary hypertension as evidenced by a modestly elevated pulmonary artery end diastolic pressure of 38-43 mmHg.  

However, the Veteran's subsequent echocardiogram in 2010 did not document pulmonary artery pressures.  In November 2014, even though the Veteran's private pulmonologist noted that he suspected that the Veteran suffered from mild to moderate pulmonary hypertension, this suspicion was not confirmed by echocardiograms.  

As noted above, the Veteran did not effectively treat his sleep apnea until the year prior to the October 2015 VA examination.  The October 2015 VA examiner explained that pulmonary hypertension is strongly associated with obstructive sleep apnea, noting that increased pulmonary pressures caused by apneic periods will translate to the end pulmonary artery pressures.  Additionally, the Veteran's consistently normal PFTs showed no respiratory impairment, with his October 2015 PFT being over 100% of normal with no obstruction.  This PFT result indicated compliance within the lung, preserved lung volumes, and normal gas exchange as evidenced by the Veteran's normal DLCO results.

Thus, the VA examiner concluded that the Veteran's pulmonary hypertension was less likely than not (less than 50 percent probability) caused by or aggravated beyond the normal progress of the disorder by the Veteran's service connected asbestos exposure.  

In January 2016, the Veteran was assessed to have no respiratory distress.  In February 2016 and April 2016, the Veteran did not have a new onset or worsening of dyspnea on exertion.  In April 2016, the Veteran had bilateral knee replacement surgery.  In May 2016, a CT scan showed calcified pleural plaques consistent with asbestos exposure, including a subcentimeter right upper lobe nodule which had been stable for 2 years.  In June 2016, the Veteran's cardiac stress testing showed no ischemia.  Also in June 2016, while the Veteran's dyspnea manifested going uphill or carrying groceries, he was asymptomatic on flat surfaces and he exhibited no other acute respiratory illness.  The June 2016 PFT was unremarkable.  

The June 2016 VA treater felt that deconditioning due to the Veteran's April 2016 knee surgery recovery played a role in the Veteran's symptomatic dyspnea.  

Given the medical evidence of record throughout the rating period, the weight of the evidence shows that the Veteran's disability has been manifested by a DLCO score of between 66 to 80 percent of predicted value on pulmonary function tests.  The October 2015 VA examiner said that the Veteran's most recent DLCO score was within the normal confidence interval and that his gas exchange was preserved.  However, during the appeal period, the Veteran exhibited DLCO scores indicative of a compensable disability under the objective numerical standards of DC 6833.  A 10 percent rating is warranted where the DLCO is 66 to 80 percent of predicted value.  Here, on June 1, 2015, the Veteran's DLCO score was 76% predicted and on June 16, 2016, the Veteran's DLCO score was 73% predicted.  See November 2016 CAPRI records.  As such, because the demonstrated symptomatology and functional impairment for the Veteran's disability meet or more nearly approximate the schedular criteria for a 10 percent compensable rating under DC 6833, a 10 percent compensable rating is warranted for any part of the appeal period.

The Veteran did not warrant a higher rating than 10 percent under DC 6833 because his FVC was never lower than 75 percent predicted, nor was his DLCO score ever lower than 66 percent predicted.

The Board notes that the Veteran has complained of shortness of breath, the inability to carry objects beyond short distances, and the inability to climb hills or stairs as a result of his disability.  The record also reflects diagnoses of pulmonary hypertension and hypoxemia, and their relationship to the service-connected disability has been at issue.  

Although the Board recognizes the lay testimony of the Veteran and the Board acknowledges that the Veteran is competent to provide evidence as to his symptoms and observations, the determination as to an increase in disability is a medical matter beyond the knowledge of a non-expert.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  However, the Board ultimately places more weight on the objective results of PFTs and the clinical findings noted on VA examination by competent health care providers.  Furthermore, as to the etiology of the hypoxemia and pulmonary hypertension, the Board again finds that the findings provided by medical professionals are the most probative evidence of record, as the medical professionals have the requisite medical expertise to report such findings.  As noted above, the October 2015 VA examiner provided a thorough and persuasive medical opinion explaining that hypoxemia and pulmonary hypertension were not caused or aggravated by the service-connected disability.  This opinion is supported by other clinical findings and opinions of record.

All potentially applicable diagnostic codes have been considered, and the Veteran is entitled to a rating of 10 percent.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Staged ratings have been considered, but are not warranted, as the Veteran's symptomatology has remained relatively stable during the appeal period and has remained at levels warranting a 10 percent rating.  Any increase in severity was not sufficient for a higher rating for the reasons discussed above.  Hart, 21 Vet. App. at 509-10.

Therefore, in light of the foregoing, the Board concludes that a compensable rating of 10 percent for the Veteran's service-connected asbestosis is warranted.  


ORDER

Entitlement to a 10 percent evaluation, but no higher, for service-connected disability of asbestosis is granted, subject to the regulations governing monetary benefits.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


